COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      United Healthcare Services, Inc., United Healthcare Insurance
                          Company, United Heathcare Benefits of Texas, Inc. and United
                          Healthcare of Texas, Inc. v. Hortencia Luna Gonzales and River Oaks
                          Emergency Center, LLC, St Michael's Emergency Center LLC, The
                          Woodlands FEC LLC, Brian Orsak and Shannon Orsak, Jacob Varon,
                          First Street Hospital LP, First Surgical LLC and First Surgical Partners
                          Holding Inc. et al

Appellate case number:    01-17-00237-CV

Trial court case number: 2015-50785

Trial court:              269th District Court of Harris County

       The clerk’s record was filed on May 3, 2017. Appellees/cross-appellants filed motions to
supplement the clerk’s record on May 16, 2017 and June 28, 2017. These supplemental clerk’s
records have not been filed. The only supplemental clerk’s record that has been filed is one filed
on August 22, 2017 in response to the second request for a supplemental clerk’s record.
Appellees/cross-appellants contend they are unable to file their brief without the missing
supplemental clerk’s records. They also complain of lingering effects from the recent hurricane
and have filed a motion to extend the deadline for filing their brief.
       When relevant documents have been omitted from the clerk's record, the appellate court
may direct the trial court clerk to prepare and file a supplemental clerk’s record containing the
omitted item. See TEX. R. APP. P. 34.5(c)(1).
       The Harris County District Clerk is directed to file supplemental clerk’s records on or
before October 16, 2017, containing the items listed in the requests for supplemental clerk’s
records filed in the trial court on May 16, 2017 and June 28, 2017.
        To the extent any of the allegedly omitted items are not part of the case file, the district
clerk is directed to file a supplemental clerk’s record containing a certified statement identifying
those items that are not a part of the case file.
       We further grant the motion for extension of time to file appellees/cross-appellants’ brief
until November 8, 2017. United’s combined reply and response brief shall be due December 8,
2017. Appellees/cross-appellants’ reply brief shall be due on January 17, 2018. No further
extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: September 21, 2017